MORRISON, Presiding Judge.
*439The offense is the possession of barbiturates; the punishment, a fine of $200.00.
The sole question presented for review is the authority of the judge of county court at law No. 2 of Bexar County to issue a search warrant. Appellant contends that since Art. 33, V.A.C.C.P., which defines who are magistrates, names the county judge but does not name judges of the county courts at law, the warrant in the instant case is void.
Recently in Ex Parte Melton, 161 Texas Crim. Rep. 563, 279 S.W. 2d 362, we had a kindred question and there analyzed the act which created the county court at law of Hidalgo and held that by the passage of such act the legislature intended to and did create a county court to be known as the county court at law.
We hold that “the County Judge” as used in Art. 33, V.A.C.C.P., includes judges of county courts at law created and given jurisdiction ordinarily vested in county courts and that the judge of said court is a magistrate and is authorized to issue a search warrant.
The judgment is affirmed.